UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 40-F/A Amendment No. 1 [ ] REGISTRATION STATEMENT PURSUANT TO SECTION 12 OF THE SECURITIES EXCHANGE ACT OF 1934 [X] ANNUAL REPORT PURSUANT TO SECTION 13(A) OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2014 Commission File Number 001-36258 CRESCENT POINT ENERGY CORP. (Exact name of Registrant as specified in its charter) Alberta Not Applicable (Province or other jurisdiction of incorporation or organization) (Primary standard industrial classification code number, if applicable) (I.R.S. employer identification number, if applicable) Suite 2000, 585-8th Avenue S.W. Calgary, Alberta T2P 1G1 (403) 693-0020 (Address and telephone number of registrant’s principle executive offices) CT Corporation System 111 – 8th Avenue New York, New York 10011 (212) 894-8940 (Name, address (including zip code) and telephone number(including area code) of agent for service in the United States) Securities registered pursuant to Section 12(b) of the Act: Title of each class:Name of each exchange on which registered: Common SharesNew York Stock Exchange Securities registered pursuant to Section 12(g) of the Act: None Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: None For annual reports, indicate by check mark the information filed with this form: [X] Annual Information Form[X] Audited Annual Financial Statements Indicate the number of outstanding shares of the issuer’s classes of capital or common stock as of the close of the period covered by the annual report: 446,510,210 Common Shares (as at December 31, 2014). Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No[] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (s.232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files). Yes []No[] EXPLANATORY NOTE We are filing this Form 40-F/A Amendment No. 1 to our Annual Report on Form 40-F for the year ended December 31, 2014, which was filed with the Securities and Exchange Commission (the “Commission”) on March 11, 2015, to include certain supplemental disclosure about extractive activities that has been prepared in accordance with FASB Accounting Standards Codification 932, “Extractive Activities–Oil and Gas.” Other than as expressly set forth above, this Form 40-F/A does not, and does not purport to, amend, update, or restate the information in any Item of the Form 40-F or reflect any events that have occurred after the Form 40-F was filed. SIGNATURES Pursuant to the requirements of the Exchange Act, the Registrant certifies that it meets all of the requirements for filing on Form 40-F and has duly caused this report to be signed on its behalf by the undersigned, thereto duly authorized. Date:May 7, 2015 Crescent Point Energy Corp. By: /s/ Gregory T. Tisdale Name: Title: Gregory T. Tisdale Chief Financial Officer EXHIBIT INDEX Exhibit No. Document *99.1 Annual Information Form of the Registrant for the fiscal year ended December 31, 2014. *99.2 Audited Consolidated Financial Statements of the Registrant for the year ended December 31, 2014 together with the Auditors’ Report thereon. *99.3 Management’s Discussion and Analysis of the operating and financial results of the Registrant for the year ended December31, 2014. Certification of Chief Executive Officer under Section 302 of the Sarbanes-Oxley Act of 2002. Certification of Chief Financial Officer under Section 302 of the Sarbanes-Oxley Act of 2002. Certification of Chief Executive Officer under Section 906 of the Sarbanes-Oxley Act of 2002. Certification of Chief Financial Officer under Section 906 of the Sarbanes-Oxley Act of 2002. Consent of PricewaterhouseCoopers LLP, Independent Auditor *99.9 Consent of GLJ Petroleum Consultants Ltd., independent engineers *99.10 Consent of Sproule Associates Limited, independent engineers Supplemental Disclosures about Extractive Activities - Oil and Gas (unaudited) * previously filed.
